DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 5-14, 18, 21-23, 25 and 27-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-3 and 5-13, the prior art of record does not teach or reasonably suggest an irradiation apparatus comprising:
at least one irradiation chamber for a fluid containing a material to be irradiated, said chamber having at least one inlet port for fluid flow into the chamber and at least one outlet port for fluid flow out of the chamber;
at least one cooling chamber having at least one inlet port for fluid flow into the chamber and at least one outlet port for fluid flow out of the chamber;
one or more UV radiation sources coupled to the at least one irradiation chamber; 

at least one heat exchange mechanism thermally coupled to the one or more radiation sources and to the at least one cooling chamber.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Rimbault (US 2017/0156378), who teaches an irradiation apparatus comprising a irradiation chamber containing a fluid, having an inlet and an outlet, a cooling chamber having an inlet and an outlet, an UV radiation source, and a heat exchange mechanism coupled to the radiation source; however Rimbault fails to teach a moisture seal and desiccant disposed adjacent to the radiation source.
The primary reason for allowance of the claims is the combination of the apparatus’ at least one irradiation chamber for a fluid containing a material to be irradiated, said chamber having at least one inlet port for fluid flow into the chamber and at least one outlet port for fluid flow out of the chamber; the at least one cooling chamber having at least one inlet port for fluid flow into the chamber and at least one outlet port for fluid flow out of the chamber; the one or more UV radiation sources coupled to the at least one irradiation chamber; the moisture seal and desiccant disposed adjacent to the one or more radiation sources; and the at least one heat exchange mechanism thermally coupled to the one or more radiation sources and to the at least one cooling chamber.

Regarding claims 14, 18, 21-23 and 25, the prior art of record does not teach or reasonably suggest a method for irradiating a fluid containing a material to be irradiated disposed in an irradiation chamber, the irradiation method comprising:
(1) providing an irradiation apparatus comprising:
at least one irradiation chamber for a fluid containing a material to be irradiated, said chamber having at least one inlet port for fluid flow into the chamber and at least one outlet port for fluid flow out of the chamber;
at least one cooling chamber having at least one inlet port for fluid flow into the chamber and at least one outlet port for fluid flow out of the chamber;
one or more UV radiation sources coupled to the at least one irradiation chamber; and
at least one heat exchange mechanism thermally coupled to the one or more radiation sources and to the at least one cooling chamber; and
(2) irradiating a fluid containing a material to be irradiated using said irradiating apparatus; wherein a portion of the radiation from the one or more radiation sources is transmitted to surfaces of one or more secondary chambers to inhibit biofilm formation on the surfaces.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Rimbault (US 2017/0156378), who teaches an irradiation system comprising a irradiation chamber containing a fluid, having an inlet and an outlet, a cooling chamber having an inlet and an outlet, an UV radiation source, and a heat exchange mechanism coupled to the radiation source; however Rimbault fails to teach that when irradiating the fluid, a portion of the radiation from the radiation source is transmitted to surfaces of one or more secondary chambers to inhibit biofilm formation on the surfaces.
The primary reason for allowance of the claims is the combination of the method’s steps of (1) providing an irradiation apparatus comprising at least one irradiation chamber for a fluid containing a material to be irradiated, said chamber having at least one inlet port for fluid flow into the chamber and at least one outlet port for fluid flow out of the chamber; at least one cooling chamber having at least one inlet port for fluid flow into the chamber and at least one outlet port for fluid flow out of the chamber; one or more UV radiation sources coupled to the at least one irradiation chamber; and at least one heat exchange mechanism thermally coupled to the one or more radiation sources and to the at least one cooling chamber; and (2) irradiating a fluid containing a material to be irradiated using said irradiating apparatus; wherein a portion of the radiation from the one or more radiation sources is transmitted to surfaces of one or more secondary chambers to inhibit biofilm formation on the surfaces.

Regarding claims 27-38, the prior art of record does not teach or reasonably suggest an irradiation apparatus comprising:
at least one irradiation chamber for a fluid containing a material to be irradiated, said chamber having at least one inlet port for fluid flow into the chamber and at least one outlet port for fluid flow out of the chamber;
at least one cooling chamber having at least one inlet port for fluid flow into the chamber and at least one outlet port for fluid flow out of the chamber;

at least one heat exchange mechanism thermally coupled to the one or more radiation sources and to the at least one cooling chamber;
wherein a portion of the radiation from the one or more radiation sources is transmitted to surfaces of one or more secondary chambers to inhibit biofilm formation on the surfaces.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Rimbault (US 2017/0156378), who teaches an irradiation apparatus comprising a irradiation chamber containing a fluid, having an inlet and an outlet, a cooling chamber having an inlet and an outlet, an UV radiation source, and a heat exchange mechanism coupled to the radiation source; however Rimbault fails to teach that when irradiating the fluid, a portion of the radiation from the radiation source is transmitted to surfaces of one or more secondary chambers to inhibit biofilm formation on the surfaces.
The primary reason for allowance of the claims is the combination of the apparatus’ at least one irradiation chamber for a fluid containing a material to be irradiated, said chamber having at least one inlet port for fluid flow into the chamber and at least one outlet port for fluid flow out of the chamber; the at least one cooling chamber having at least one inlet port for fluid flow into the chamber and at least one outlet port for fluid flow out of the chamber; the one or more UV radiation sources coupled to the at least one irradiation chamber; the moisture seal and desiccant disposed adjacent to the one or more radiation sources; and the at least one heat .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438.  The examiner can normally be reached on Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881